
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 1959
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To require a report on the designation of
		  the Haqqani Network as a foreign terrorist organization and for other purposes.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Haqqani Network Terrorist Designation
			 Act of 2012.
		2.Report on designation of the Haqqani
			 Network as a foreign terrorist organization
			(a)FindingsCongress makes the following
			 findings:
				(1)A report of the Congressional Research
			 Service on relations between the United States and Pakistan states that
			 [t]he terrorist network led by Jalaluddin Haqqani and his son
			 Sirajuddin, based in the FATA, is commonly identified as the most dangerous of
			 Afghan insurgent groups battling U.S.-led forces in eastern
			 Afghanistan.
				(2)The report further states that, in
			 mid-2011, the Haqqanis undertook several high-visibility attacks in
			 Afghanistan. First, a late June assault on the Intercontinental Hotel in Kabul
			 by 8 Haqqani gunmen and suicide bombers left 18 people dead. Then, on September
			 10, a truck bomb attack on a United States military base by Haqqani fighters in
			 the Wardak province injured 77 United States troops and killed 5 Afghans. A
			 September 13 attack on the United States Embassy compound in Kabul involved an
			 assault that sparked a 20-hour-long gun battle and left 16 Afghans dead, 5
			 police officers and at least 6 children among them.
				(3)The report further states that U.S.
			 and Afghan officials concluded the Embassy attackers were members of the
			 Haqqani network .
				(4)In September 22, 2011, testimony before the
			 Committee on Armed Services of the Senate, Chairman of the Joint Chiefs of
			 Staff Admiral Mullen stated that [t]he Haqqani network, for one, acts as
			 a veritable arm of Pakistan’s Inter-Services Intelligence agency. With ISI
			 support, Haqqani operatives plan and conducted that [September 13] truck bomb
			 attack, as well as the assault on our embassy. We also have credible evidence
			 they were behind the June 28th attack on the Intercontinental Hotel in Kabul
			 and a host of other smaller but effective operations.
				(5)In October 27, 2011, testimony before the
			 Committee on Foreign Affairs of the House of Representatives, Secretary of
			 State Hillary Clinton stated that “we are taking action to target the Haqqani
			 leadership on both sides of the border. We’re increasing international efforts
			 to squeeze them operationally and financially. We are already working with the
			 Pakistanis to target those who are behind a lot of the attacks against Afghans
			 and Americans. And I made it very clear to the Pakistanis that the attack on
			 our embassy was an outrage and the attack on our forward operating base that
			 injured 77 of our soldiers was a similar outrage.”.
				(6)At the same hearing, Secretary of State
			 Clinton further stated that I think everyone agrees that the Haqqani
			 Network has safe havens inside Pakistan; that those safe havens give them a
			 place to plan and direct operations that kill Afghans and
			 Americans..
				(7)On November 1, 2011, the United States
			 Government added Haji Mali Kahn to a list of specially designated global
			 terrorists under Executive Order 13224. The Department of State described Khan
			 as a Haqqani Network commander who has overseen hundreds of
			 fighters, and has instructed his subordinates to conduct terrorist
			 acts. The designation continued, Mali Khan has provided support
			 and logistics to the Haqqani Network, and has been involved in the planning and
			 execution of attacks in Afghanistan against civilians, coalition forces, and
			 Afghan police. According to Jason Blazakis, the chief of the Terrorist
			 Designations Unit of the Department of State, Khan also has links to
			 al-Qaeda.
				(8)Five other top Haqqani Network leaders have
			 been placed on the list of specially designated global terrorists under
			 Executive Order 13224 since 2008, and three of them have been so placed in the
			 last year. Sirajuddin Haqqani, the overall leader of the Haqqani Network as
			 well as the leader of the Taliban's Mira shah Regional Military Shura, was
			 designated by the Secretary of State as a terrorist in March 2008, and in March
			 2009, the Secretary of State put out a bounty of $5,000,000 for information
			 leading to his capture. The other four individuals so designated are Nasiruddin
			 Haqqani, Khalil al Rahman Haqqani, Badruddin Haqqani, and Mullah Sangeen
			 Zadran.
				(b)Sense of CongressIt is the sense of Congress that—
				(1)the Haqqani Network meets the criteria for
			 designation as a foreign terrorist organization as set forth in section 219 of
			 the Immigration and Nationality Act (8 U.S.C. 1189); and
				(2)the Secretary of State should so designate
			 the Haqqani Network as a foreign terrorist organization under such section
			 219.
				(c)Report
				(1)Report requiredNot later than 30 days after the date of
			 the enactment of this Act, the Secretary of State shall submit to the
			 appropriate committees of Congress—
					(A)a detailed report on whether the Haqqani
			 Network meets the criteria for designation as a foreign terrorist organization
			 as set forth in section 219 of the Immigration and Nationality Act (8 U.S.C.
			 1189); and
					(B)if the Secretary determines that the
			 Haqqani Network does not meet the criteria set forth under such section 219, a
			 detailed justification as to which criteria have not been met.
					(2)FormThe report required by paragraph (1) shall
			 be submitted in unclassified form, but may include a classified annex.
				(3)Appropriate committees of Congress
			 definedIn this subsection,
			 the term appropriate committees of Congress means—
					(A)the Committee on Armed Services, the
			 Committee on Foreign Relations, the Committee on the Judiciary, and the Select
			 Committee on Intelligence of the Senate; and
					(B)the Committee on Armed Services, the
			 Committee on Foreign Affairs, the Committee on the Judiciary, and the Permanent
			 Select Committee on Intelligence of the House of Representatives.
					(d)ConstructionNothing in this Act may be construed to
			 infringe upon the sovereignty of Pakistan to combat militant or terrorist
			 groups operating inside the boundaries of Pakistan.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
